  Case 12-48845         Doc 40     Filed 11/02/18 Entered 11/02/18 11:37:08              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-48845
         LAWRENCE FRANKLIN CHIPLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/13/2012, and was converted to chapter 13 on 12/13/2012.

         2) The plan was confirmed on 03/18/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/03/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 67.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,125.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-48845        Doc 40       Filed 11/02/18 Entered 11/02/18 11:37:08                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $99,774.00
       Less amount refunded to debtor                          $1,039.11

NET RECEIPTS:                                                                                   $98,734.89


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $4,406.08
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,906.08

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIED INTERSTATE                Unsecured         500.00           NA              NA            0.00        0.00
AMERILOAN                        Unsecured         900.00           NA              NA            0.00        0.00
AMERILOAN                        Unsecured         400.00           NA              NA            0.00        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         510.00          510.00        510.00         0.00
ATLAS ACQUISITIONS LLC           Unsecured         510.00        510.00          510.00        510.00         0.00
CAPITAL ONE AUTO FINANCE         Unsecured      8,745.00            NA           404.57        404.57         0.00
CAPITAL ONE AUTO FINANCE         Unsecured      3,704.00            NA         1,239.40      1,239.40         0.00
CAPITAL ONE AUTO FINANCE         Secured       17,225.00     26,374.57        25,970.00     25,970.00    3,276.18
CAPITAL ONE AUTO FINANCE         Secured       17,225.00     22,168.40        20,929.00     20,929.00    2,641.90
CAPITAL ONE BANK USA             Unsecured         432.00        506.55          506.55        506.55         0.00
CASH ADVANCE MAIL                Unsecured         500.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       3,523.60        3,523.60      3,523.60         0.00
COMMONWEALTH EDISON              Unsecured         400.00        886.14          886.14        886.14         0.00
DESTINEY CHIPLEY                 Priority       1,800.00            NA              NA            0.00        0.00
IDEALGELT                        Unsecured         900.00        850.00          850.00        850.00         0.00
IL STATE TOLL HWY                Unsecured         643.00           NA              NA            0.00        0.00
IL STATE TOLL HWY                Unsecured         357.00           NA              NA            0.00        0.00
IL STATE TOLL HWY                Unsecured         500.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     12,331.00     22,627.10        22,627.10     22,627.10         0.00
INTERNAL REVENUE SERVICE         Secured       12,331.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         737.00        568.61          568.61        568.61         0.00
NICOR GAS                        Unsecured         200.00        318.20          318.20        318.20         0.00
PRA RECEIVABLES MGMT             Unsecured         253.00        293.13          293.13        293.13         0.00
PRA RECEIVABLES MGMT             Unsecured         359.00        441.74          441.74        441.74         0.00
SIGNMYLOAN.NET                   Unsecured         400.00           NA              NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured            NA       5,368.37        5,332.69      5,332.69         0.00
STATE OF ALABAMA HR              Priority       2,388.00            NA              NA            0.00        0.00
THRIFT SAVINGS PLAN LOAN         Unsecured      1,000.00            NA              NA            0.00        0.00
VILLAGE OF DIXMOOR               Unsecured         380.00           NA              NA            0.00        0.00
VILLAGE OF DIXMOOR               Unsecured         400.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 12-48845         Doc 40      Filed 11/02/18 Entered 11/02/18 11:37:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $46,899.00         $46,899.00         $5,918.08
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $46,899.00         $46,899.00         $5,918.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,011.73         $38,011.73              $0.00


Disbursements:

         Expenses of Administration                             $7,906.08
         Disbursements to Creditors                            $90,828.81

TOTAL DISBURSEMENTS :                                                                      $98,734.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
